Citation Nr: 0819537	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for erectile 
dysfunction secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision rendered by the 
Detroit, Michigan, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In June 2007, the Board issued a Decision/Remand, that 
addressed the issues of an increased rating for a psychiatric 
disorder and service connection for a skin disability and 
erectile dysfunction secondary to exposure to chemical 
dioxins.  The decision portion of the action granted an 
increased rating and the remand portion returned the two 
service connection issues to the AMC.  The Board specifically 
directed the RO/AMC to issue a Statement of the Case (SOC) 
addressing the two issues and to inform the veteran that he 
could perfect his appeal on those issues if he submitted a VA 
Form 9.  

A review of the claims folder indicates that the AMC did not 
follow the instructions given to it by the Board.  The file 
shows that the AMC issued a Supplemental Statement of the 
Case (SSOC) in January 2008 that listed the issues of 
entitlement to service connection for a skin disability and 
erectile dysfunction secondary to exposure to Agent Orange.  
The transmittal letter stated that a previous SOC had been 
sent along with SSOCs that addressed the two issues.  The 
transmittal letter is incorrect in that an SOC was never 
issued.  Moreover, if one examines the SSOCs mentioned in the 
transmittal letter, the SSOCs do not address the issues now 
on appeal.  Additionally, the SSOC issued in January 2008 did 
not provide the veteran with all of the statutes and 
regulations that would be used in making a determination on 
his claim.  Additionally, the issues were returned to the 
Board even though an SOC was not issued and there is a 
question as to whether the claim was perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997.

Upon reviewing the claim, it is the opinion of the Board that 
the AMC violated Stegall v. West, 11 Vet. App. 268 (1998) and 
Manlincon v. West, 12 Vet. App. 238 (1999).  In other words, 
upon reviewing the claims folder, it is the Board's opinion 
that the AMC did not comply with the remand instructions.  In 
Stegall, the Court held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As an SOC was not issued and the veteran was not 
provided with the appropriate information needed to perfect 
his appeal, the claim must be returned to the RO for further 
action.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

The RO/AMC should issue a statement of 
the case (SOC) as to the issues of 
entitlement to service connection for a 
skin disability and erectile dysfunction, 
both secondary to exposure to Agent 
Orange (chemical dioxins).  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



